— Judgment, Supreme Court, New York County (Charles J. Tejada, J., at hearing, trial and sentence), rendered May 29, 1991, after a jury trial, convicting defendant of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of from 1 Vi to 3 years, unanimously affirmed.
*517Defendant and a codefendant pickpocketed the complainant while he was entering a subway car and as two plainclothes police officers observed. Defendant’s contention that the court’s Sandoval ruling constituted an abuse of discretion is without merit. The trial court ruled that the People could use the fact that defendant had 11 prior convictions to impeach the defendant’s credibility. However, to prevent the jury from learning of the similarity between the crime charged herein and the prior convictions the court did not allow the People to inquire into the nature of these convictions or their underlying facts (see, People v Davis, 168 AD2d 218, lv denied 77 NY2d 876).
We have reviewed defendant’s remaining argument and find it to be unpreserved and without merit. Concur — Sullivan, J. P., Rosenberger, Wallach and Ross, JJ.